Name: 2008/328/EC: Council Decision of 18 April 2008 amending the Decision of the Executive Committee set up by the 1990 Schengen Convention, amending the Financial Regulation on the costs of installing and operating the technical support function for the Schengen Information System (C.SIS)
 Type: Decision
 Subject Matter: accounting;  Europe;  international law;  public finance and budget policy
 Date Published: 2008-04-25

 25.4.2008 EN Official Journal of the European Union L 113/21 COUNCIL DECISION of 18 April 2008 amending the Decision of the Executive Committee set up by the 1990 Schengen Convention, amending the Financial Regulation on the costs of installing and operating the technical support function for the Schengen Information System (C.SIS) (2008/328/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 119 of the Convention implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (the 1990 Schengen Convention) (1), Whereas: (1) The provisions of Article 119 of the 1990 Schengen Convention provide that the costs arising from the installation and operation of C.SIS, referred to in the provisions of Article 92(3), shall be borne jointly by the Contracting Parties. (2) The financial obligations arising from the installation and operation of the C.SIS are regulated by a specific Financial Regulation, as modified by the Decision of the Schengen Executive Committee of 15 December 1997 amending the Financial Regulation on C.SIS (2) (hereinafter C.SIS Financial Regulation). (3) The C.SIS Financial Regulation applies to Denmark, Finland and Sweden, and to Iceland and Norway by virtue of Council Decision 2000/777/EC (3), as well as to the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic by virtue of Council Decision 2007/471/EC (4). (4) The Swiss Confederation is to participate in the provisions of the Schengen acquis related to the Schengen Information System from a date to be set by the Council in accordance with Article 15(1) of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (5) (hereinafter the Agreement). (5) From that date onwards the Swiss Confederation should participate in the C.SIS Financial Regulation. (6) It is reasonable that the Swiss Confederation contributes to historical C.SIS costs. However, since the Agreement was signed on 26 October 2004, it is considered appropriate that it should contribute historical costs in relation to the installation of the C.SIS from 1 January 2005. It is also considered reasonable that it contribute to operating costs from 1 January 2008. (7) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (6) which fall within the area referred to in Article 1, point G, of Council Decision 1999/437/EC (7) on certain arrangements for the application of that Agreement. (8) As regards Switzerland, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement, which fall within the area referred to in Article 1, point G, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decisions 2008/146/EC (8) and 2008/149/JHA (9). (9) As regards Liechtenstein, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement, which fall within the area referred to in Article 1, point G, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decisions 2008/261/EC (10) and 2008/262/JHA (11). (10) The United Kingdom is taking part in this Decision, in accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and the Treaty establishing the European Community, and Article 8(2) of Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (12). (11) Ireland is taking part in this Decision, in accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and the Treaty establishing the European Community, and Article 6(2) of Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (13). (12) As regards the Republic of Cyprus, this Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession. (13) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 4(2) of the 2005 Act of Accession, HAS DECIDED AS FOLLOWS: Article 1 In Title I, point 3 of the C.SIS Financial Regulation, the following indent shall be added:  in the case of the Swiss Confederation, the contribution shall only be calculated on the basis of the costs incurred for the installation of the C.SIS from 1 January 2005. The Swiss Confederation shall also contribute to the operating costs of the C.SIS from 1 January 2008. Article 2 This Decision shall take effect from the date of its adoption. It shall be published in the Official Journal of the European Union. Done at Luxembourg, 18 April 2008. For the Council The President D. MATE (1) OJ L 239, 22.9.2000, p. 19. (2) OJ L 239, 22.9.2000, p. 444. (3) OJ L 309, 9.12.2000, p. 24. (4) OJ L 179, 7.7.2007, p. 46. (5) OJ L 53, 27.2.2008, p. 52. (6) OJ L 176, 10.7.1999, p. 36. (7) OJ L 176, 10.7.1999, p. 31. (8) Council Decision of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (9) Council Decision of 28 January 2008 on the conclusion on behalf of the European Union of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 50). (10) OJ L 83, 26.3.2008. p. 3. (11) OJ L 83, 26.3.2008. p. 5. (12) OJ L 131, 1.6.2000, p. 43. (13) OJ L 64, 7.3.2002, p. 20.